Citation Nr: 0014715	
Decision Date: 06/05/00    Archive Date: 06/15/00

DOCKET NO.  99-00 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to an increased rating for postoperative 
residuals of meniscal repair of the right knee, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from July 1969 to September 
1990.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 1998 RO rating decision that denied an 
increased evaluation for the veteran's postoperative 
residuals of meniscal repair of the right knee (rated 10 
percent under diagnostic code 5259).  The veteran submitted a 
VA-9 form in December 1998, which was accepted as a notice of 
disagreement.  The RO issued a statement of the case in 
December 1998.  The veteran submitted a substantive appeal in 
January 1999.

In the May 2000 informal hearing presentation before the 
Board, the veteran's representative also contended that the 
veteran had requested reevaluation of his service-connected 
arteriosclerotic heart disease and chronic sciatic condition.  
These issues are not in appellate status and are referred to 
the RO for such further development as may be necessary.


REMAND

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  Service 
connection has been granted for postoperative residuals of 
meniscal repair of the right knee.

The veteran contends that his right knee is painful and 
loose, which hinder his ability to ambulate properly and 
require his wearing a knee brace for support.  There is a 
1993 diagnosis of degenerative joint disease of the right 
knee.  The veteran also maintains that, although he was 
afforded a VA examination in May 1997, this examination did 
not reflect the full extent of his knee disability to include 
instability, limitation of motion, and pain.  The report of 
the May 1997 VA examination indicates that flexion of the 
veteran's right knee was to 120 degrees; the degree of 
extension was not indicated.  Nor was there an opinion as to 
the current severity, including functional impairment, of the 
veteran's right knee condition, nor any findings with regard 
to degenerative joint disease and instability, although an 
elastic knee support was prescribed that month.  As such, the 
Board finds that the veteran's service-connected disability 
should be re-examined.
VA has the duty to provide the veteran with an examination to 
obtain sufficient clinical findings to determine the severity 
of the postoperative residuals of meniscal repair of the 
right knee, including the extent he may have additional 
functional impairment due to his pain and painful motion, 
limited or excess movement, weakness, fatigability, and 
incoordination.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Accordingly, a remand is necessary for a thorough and 
contemporaneous medical examination to determine the current 
severity of the veteran's service-connected postoperative 
residuals of meniscal repair of the right knee. Weggenmann v. 
Brown, 5 Vet. App. 281, 284 (1993).

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The veteran should be scheduled for a 
VA examination to determine the severity 
of the postoperative residuals of 
meniscal repair of the right knee.  All 
indicated studies should be performed and 
all clinical findings reported in detail, 
including ranges of motion, degrees of 
extension and flexion, instability, and 
degenerative joint disease.  
Specifically, the examiner should express 
an opinion as to whether or not there is 
painful motion or weakness associated 
with the right knee. The examiner should 
be asked whether pain or weakness 
significantly limits functional ability 
during flare-ups or when the joint is 
used repeatedly over a period of time. 
The examiner should also be asked to 
determine whether the right knee exhibits 
weakened movement, fatigability, or 
incoordination; if feasible, these 
determinations should be expressed in 
terms of additional range-of-motion loss.  
The examiner should comment on the 
severity of symptoms listed under 
provisions of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5257, 5259, 5260, and 
5261 (1999).  The examiner should support 
the opinions by discussing medical 
principles as applied to specific medical 
evidence in this case.  In order to 
assist the examiner in providing the 
requested information, the claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.

2. After the above development, the RO 
should review the claim.  This review 
should consider provisions of 38 C.F.R. 
§§ 4.40 and 4.45, dealing with functional 
impairment due to pain, and provisions of 
38 C.F.R. § 3.321 concerning an 
extraschedular evaluation based on 
interference with employment.

If action remains adverse to the veteran, an appropriate 
supplemental statement of the case should be sent to him and 
his representative, and they should be afforded an 
opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action unless notified otherwise, but may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995); see also 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board 
intimates no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. E. DAY 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




